Citation Nr: 1637259	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO. 11-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent disabling from May 10, 2010, to September 8, 2014, for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 8, 2014. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1953 to August 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board has characterized the issues as listed on the title page based on the posture of the appeal. A thorough discussion of the procedural history of the claims will follow in a separate Procedural History section below to explain the need for this characterization.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future review of the Veteran's case should consider the electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the entire rating period on appeal, from May 10, 2010, to September 8, 2014, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety, depressed mood, anger, irritability, hypervigilance, nightmares, crying spells, amotivation, and difficulty in establishing and maintaining effective work and social relationships. 

2. For the entire rating period on appeal, from May 10, 2010, to September 8, 2014, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish or maintain effective relationships.

3. For the entire rating period on appeal, from May 10, 2010, to September 8, 2014, service connection was in effect for PTSD, rated as 50 percent disabling as adjudicated below; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling. For the entire rating period on appeal, the combined disability evaluation was 60 percent. 

4. The preponderance of the competent, probative, and credible evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to September 8, 2014.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, from May 10, 2010, to September 8, 2014, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2015). 

2. The criteria for a TDIU prior to September 8, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

The relevant appeal period for the increased rating claim as determined by the Board is from May 10, 2010, to September 8, 2014. Through his attorney, the Veteran contends that the proper effective date of the grant of service connection should be in November 2005. After review of the procedural history of the increased rating claim, however, the Board finds that the effective date of May 10, 2010, is proper. 

In November 2005, the Veteran filed a claim of service connection for PTSD. In a May 2006 decision, the RO denied service connection for PTSD. The Veteran initiated an appeal with a June 2006 Notice of Disagreement (NOD) and perfected the appeal with a September 2006 VA Form 9. 

In a decision dated May 6, 2008, the Board denied service connection for PTSD; the Veteran was notified of this decision. In the decision, the Board noted that service connection was denied because the Veteran's reported in-service stressor was not verified. 

In a July 2008 statement sent to the Lincoln RO, the Veteran indicated that he "hope[d VA would] reconsider [his] situation." The Veteran advised that he would appoint counsel. While the Veteran expressed additional argument in this statement, he did not submit any additional evidence. 

On September 24, 2008, the Veteran filed a Notice of Appeal (NOA) at the United States Court of Appeals for Veterans Claims (Court). In a February 2009 memorandum decision, the Court dismissed the Veteran's appeal as the NOA was filed more than 120 days after the Board mailed its May 2008 decision to the Veteran, and the NOA was therefore, untimely. See 38 U.S.C.A. § 7266; see also Henderson v. Peake, 22 Vet. App. 217 (2008). Mandate in this matter was entered in April 2009.

On May 10, 2010, the RO received correspondence from the Veteran's attorney requesting entitlement to service connection for PTSD. Specifically, the attorney indicated that the Veteran's NOA was found to be untimely, and therefore, the Veteran's July 2008 statement should be construed as an application to reopen a claim of service connection for PTSD. In a June 2010 decision, the RO denied reopening of a claim of service connection for PTSD. The Veteran initiated an appeal with a July 2010 NOD. 

In an August 2010 decision, the RO reopened the claim of service connection and granted service connection for PTSD. An initial disability rating of 30 percent was assigned with an effective date of May 10, 2010. In the August 2010 rating decision, the RO indicated that due to recent changes in the applicable regulations, the Veteran's reported in-service stressor could be verified by lay testimony alone. 

The Veteran initiated the instant appeal with a January 2011 NOD. In an April 2012 decision, the Board denied entitlement to an increased initial disability rating in excess of 30 percent. 

In May 2012, the Veteran, through his attorney, filed a motion at the Court to recall the April 2009 Mandate that dismissed the Veteran's original September 2008 appeal. In this motion, the Veteran argued that his July 2008 statement to the RO should have been construed as a motion for reconsideration of the Board's May 2008 decision that denied service connection for PTSD. In an August 2012 decision, the Court found that the July 2008 correspondence was a motion for reconsideration, and withdrew its February 2009 dismissal of the appeal as untimely. The Court then dismissed the appeal as the Court did not have proper jurisdiction, indicating that the Board must first act on the Veteran's motion for reconsideration, after which time the Veteran would then have 120 days to file a timely NOA. 



Also in May 2012, the Veteran filed an NOA at the Court appealing the April 2012 Board decision that denied entitlement to an increased disability rating for PTSD. 

In a September 2012 ruling, the Board dismissed as moot the Veteran's July 2008 motion for reconsideration of the Board's May 2008 denial of service connection for PTSD. The Board indicated that the motion for reconsideration was moot because the benefits sought by the Veteran that were denied in May 2008 were subsequently granted by the RO in August 2010. The September 2012 ruling letter was addressed directly to the Veteran and listed the Veteran's attorney at the bottom, indicating that a copy would be sent to the attorney. 

In a subsequent September 2012 statement, the Veteran's attorney requested that the Board adjudicate the July 2008 motion for reconsideration and "remand [the] claim ... for the purpose of assigning an effective date for [the] award of PTSD, as of November 2005." 

In an August 2013 memorandum decision, the Court vacated the Board's April 2012 decision and remanded the case to the Board for adjudication consistent with the Court's order. 

In a December 2013 statement, the Veteran's attorney requested that the Board adjudicate the July 2008 motion for reconsideration and "grant [the Veteran] an effective date as early as November 8, 2005 for his now service-connected PTSD." 

In a March 2014 decision, the Board denied entitlement to an initial disability rating in excess of 30 percent. 

In May 2014, the Veteran, through his attorney, filed a motion for reconsideration of the Board's March 2014 decision. In this motion, the Veteran's attorney indicated that the July 2008 motion for reconsideration was still pending and "thus [the Board should] find that the appropriate effective date of [the Veteran's] claim is November 8, 2005 ... rather than [] May 10, 2010." In a May 2014 decision, the Board denied the Veteran's motion for reconsideration of the March 2014 Board decision. 

In June 2014, the Veteran, through his attorney, filed an NOA at the Court appealing the March 2014 decision that denied entitlement to an increased disability rating. In a November 2014 Joint Motion for Remand (JMR), the Court vacated the March 2014 Board decision and remanded the case to the Board for adjudication consistent with the Court's order. 

While the issue was pending at the Court, the Veteran through counsel filed a "new" claim of entitlement to an increased disability rating for PTSD; this correspondence was received by the RO on September 8, 2014. In a November 2014 rating decision, the RO granted entitlement to a 50 percent disability rating, effective September 8, 2014. In January 2015, the Veteran filed an NOD and specifically claimed entitlement to a TDIU. 

In a February 2015 decision, the Board denied entitlement to an increased disability rating in excess of 30 percent prior to September 8, 2014, and in excess of 50 percent from September 8, 2014, forward, and entitlement to a TDIU. In the decision, the Board specifically noted that the May 2008 Board decision was not timely appealed and became final. The Board also noted the attorney's request for adjudication of the July 2008 motion for reconsideration, and indicated that the motion was denied in September 2012. 

In February 2015, the Veteran, through his attorney, filed a motion for reconsideration of the February 2015 Board decision. Specifically, the Veteran requested "reconsideration of the Board's determination that the May 2008 Board decision became final and that the assignment of an effective date prior to May 10, 2010 is not warranted." Accordingly, the Veteran requested that "he be granted an effective date as early as November 8, 2005, the date that his original claim was filed, and that the matter be remanded back to the VA Regional Office for the assignment of a rating for this date." In a March 2015 decision, the Board denied the Veteran's motion for reconsideration. 
 
In April 2015, the Veteran, through his attorney, filed an NOA at the Court appealing the February 2015 decision that denied entitlement to an increased disability rating and entitlement to a TDIU.

In a May 2015 rating decision, the RO maintained the Veteran's 50 percent disability rating for his PTSD and denied entitlement to a TDIU. In June 2015, the Veteran, through his attorney, filed an NOD specifically indicating disagreement with the disability rating assigned and denial of a TDIU. A Statement of the Case was issued in September 2015, and the Veteran subsequently perfected the appeal. In a separate October 2015 NOD, the Veteran, through his attorney, expressed disagreement with the effective date of the disability rating for PTSD, specifically indicating that the effective date should be as early as November 8, 2005. 

In a November 2015 decision, the Board dismissed the "new" claims of entitlement to an increased disability rating for PTSD and entitlement to a TDIU. The Board indicated that following the Board's February 2015 decision that denied both claims, the Veteran appealed to the Court, and therefore, the Court had current jurisdiction over these claims. 

In a March 2016 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the February 2015 Board decision that denied entitlement to an increased disability rating in excess of 30 percent prior to September 8, 2014, and entitlement to a TDIU for the same period. The Court remanded these issues to the Board for adjudication consistent with the Court's order. According to the JMPR, the Veteran "does not intend to pursue the appeals regarding the Board's denial of his claims of entitlement to a rating in excess of 50 percent from September 8, 2014, and to the issue of individual unemployability (TDIU) for that same period." 

Additionally, the JMPR specifically noted that the Veteran "takes issue with [the] assessment" that the Board denied the Veteran's July 2008 motion for reconsideration in a September 2012 decision. "Upon remand, [the Veteran] intends to present further argument on [this] subject. Nevertheless, it should be stated that this issue is not on appeal in the current Board decision of February 9, 2015, so it is not and cannot [be] remanded" in the JMPR. 

Thus, service connection for PTSD was granted with an effective date of May 10, 2010, the date of the application to reopen the claim of service connection, as filed by the Veteran's counsel. The Veteran argues, however, that the pending July 2008 motion for reconsideration precluded the finality of the May 2008 Board decision; therefore, the May 2010 application to reopen a claim of service connection was filed during a pending claim, and should be construed as being filed with the original claim. See 38 C.F.R. § 3.156(b) ("new and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."); see also King v. Shinseki, 23 Vet.App. 464 (2010) (observing that the effective date of an award based on a claim reopened is generally the date of receipt of the application; however, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final); see also Young v. Shinseki, 22 Vet.App. 461 (2009); see also Muehl v. West, 13 Vet.App. 159 (1999); 38 C.F.R. § 3.400(q) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 

The May 2010 application to reopen the claim for service connection, however, did not include new and material evidence. The May 2010 correspondence from the Veteran's attorney included a VA Form 21-22a, appointing her as the Veteran's representative, and the July 2008 correspondence from the Veteran requesting reconsideration of the May 2008 Board decision. The Veteran's July 2008 correspondence expressed frustration with the May 2008 Board decision and included additional argument, but it did not include new and material evidence. 

The May 2008 Board decision that denied entitlement to service connection for PTSD specifically indicated that service connection was not warranted because the evidence did not demonstrate a verified stressor as the basis for the diagnosis of PTSD. In the context of that appeal, the Veteran provided statements and testimony before a Veterans Law Judge regarding details of the claimed stressors. In its decision, the Board indicated that "the law states that inasmuch as the claimed stressor was not combat related, [the Veteran's] testimony alone will not suffice to verify a claimed stressor incident."

In the June 2010 rating decision, the RO determined that the Veteran had not submitted new and material evidence sufficient to reopen a claim of service connection. In the July 2010 NOD, the Veteran's attorney expressed disagreement with the rating decision; the correspondence did not include any evidence. In the August 2010 rating decision that reopened and granted service connection, the RO specifically indicated that the benefits were granted because of a recent regulatory change stating that lay testimony alone could be sufficient to establish the occurrence of a reported stressor. 

Neither the Veteran's July 2008 statement nor the attorney's May 2010 correspondence contained new and material evidence. The Veteran's July 2008 statement, and, by extension, the attorney's May 2010 correspondence merely contained the Veteran's continued contentions that he experienced a stressor during service. Neither correspondence provided additional evidence that could help verify the existence of the claimed stressor. See 38 C.F.R. § 3.156(a). Moreover, to the extent that either correspondence raised a new theory of entitlement to service connection, alternative theories are applications to reopen service connection, and not, in it of themselves, new and material evidence. See e.g., Ashford v. Brown, 10 Vet. App. 120, 123 (1997). 

The May 2008 Board decision became final 120 days after the Board's September 2012 dismissal of the Veteran's July 2008 motion for reconsideration. The Board denied entitlement to service connection for PTSD in May 2008. However, the Veteran's July 2008 motion for reconsideration precluded finality of the May 2008 Board decision. See Rosler v. Derwinski, 1 Vet. App. 241, 249 (1991) (holding that if, following a final Board decision, the claimant files a motion for reconsideration with the Board during the 120-day appeal period, the finality of the Board decision is abated); but see Fithian v. Shinseki, 24 Vet. App. 146, 154 (2010) (holding that "filing a motion for reconsideration at an RO constitutes a constructive filing of a 


motion for reconsideration at the Board."); Kouvaris v. Shinseki, 22 Vet. App. 377, 381 (2009); Jaquay v. Principi, 304 F.3d 1276, 1287 (Fed. Cir. 2002). The non-final Board decision was specifically noted by the Court in its August 2012 order dismissing the Veteran's appeal due to a lack of jurisdiction. The Court specifically indicated that the Board must first act on the Veteran's motion for reconsideration, after which time the Veteran would then have 120 days to file a timely NOA.

The Board adjudicated the July 2008 motion for reconsideration in a September 2012 ruling. This ruling dismissed as moot the Veteran's motion, indicating that the benefit sought by the Veteran (entitlement to service connection) had subsequently been granted by the RO in August 2010. The Veteran did not file an NOA to the Court within 120 days of the September 2012 ruling to either appeal the dismissal of the Veteran's motion for reconsideration or appeal the underlying May 2008 denial of service connection. Accordingly, the May 2008 Board decision became final.

The Veteran's attorney argues that she was never notified of the Board's September 2012 ruling on the July 2008 motion for reconsideration. See February 2015 Motion for Reconsideration (received by the Board in March 2015). The attorney acknowledges that the September 2012 ruling indicated that her office was provided a copy of the decision; however, she alleges that the letter was not sent to her office. 

There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities. See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties). Rebutting the presumption of administrative regularity usually requires more than a mere allegation of defective process or procedure, non-receipt of a communication, or other failing. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999). 

The Veteran's attorney cites to her September 2012, December 2013, and May 2014 correspondences as clear evidence of her non-receipt of the September 2012 ruling letter. In these three correspondences, the attorney requested that the Board adjudicate the pending July 2008 motion for reconsideration, even though the Board had already dismissed the motion as moot. These contentions, however, are mere allegations of non-receipt and do not rise to the level of clear evidence of non-receipt. The September 2012 ruling letter was mailed to the Veteran at his correct address, and the letter reflects that a copy was mailed to his attorney. Absent clear evidence to the contrary, VA employees are presumed to have properly discharged their duties in notifying the Veteran and his representative of the ruling. 

Regardless, the Veteran's attorney indicated that she first became aware of the September 2012 ruling when she reviewed the Record Before the Agency in October 2014. Even assuming that neither the Veteran nor his attorney were properly notified of the September 2012 ruling, both the September 2012 dismissal of the motion of reconsideration and the underlying May 2008 Board's denial of service connection would have then become final 120 days after the attorney acknowledged receipt of the September 2012 ruling. As neither the Veteran nor his attorney filed a new NOA to the Court appealing either the September 2012 dismissal of the motion for reconsideration or the underlying May 2008 denial of service connection, both decisions became final. 

Finally, the Veteran's attorney has indicated in several correspondences that the Board has previously mischaracterized the September 2012 ruling as a denial of the motion of reconsideration. See March 2016 JMPR ("Appellant takes issue with the assessment of the record."); see also February 2015 Motion for Reconsideration (the Board's determination that the September 2012 ruling "constituted a denial of the July 2008 motion for reconsideration was incorrect."). While the Board, on previous occasions, has mischaracterized the September 2012 ruling as a denial, the September 2012 ruling, as discussed in detail above, correctly was a dismissal as the benefit sought had been subsequently granted. 




As a result, there remained no question of law or fact as to the fully granted issue; therefore, the issue was moot. See e.g., 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact). The Board finds, however, that this mischaracterization is irrelevant and non-prejudicial to the Veteran's appeal. The mischaracterization did not affect the finality of the May 2008 denial of service connection. In either case, the proper recourse to appeal either the May 2008 denial of service connection or the September 2012 ruling would had been to file a new NOA to the Court within 120 days; however, no such action was taken. The March 2016 JMPR indicated that the Veteran "intends to present further argument on the subject." To date, however, the Veteran has not presented additional argument regarding this issue. 

The Board has found that the May 2008 Board decision denying service connection for PTSD became final 120 days following the September 2012 dismissal of the Veteran's motion for reconsideration. The Board has also found that the Veteran's May 2010 application to reopen a claim of service connection did not contain new and material evidence. Therefore, the May 10, 2010 correspondence is considered a new application for benefits, and represents the proper beginning of the relevant appeal period. 

Regarding the prior ending of the relevant appeal period, the March 2016 JMPR indicates that the Veteran did not appeal that portion of the appeal period from September 8, 2014, forward. Accordingly, an appeal as to an increased disability rating and TDIU for that portion of the appeal period was considered abandoned, and the Court's order dismissed those issues. See Cacciola v. Gibson, 27 Vet. App. 45 (2014); Pederson v. McDonald, 27 Vet. App. 276 (2015). 


Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for PTSD, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA treatment records, VA examination reports from August 2010, April 2011, August 2011, and August 2013, and the Veteran's statements. 

The Veteran was afforded VA examinations in August 2010, April 2011, August 2011, and August 2013. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's psychiatric history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating psychiatric disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Disability Rating Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability. See Mittleider, 11 Vet. App. at 181. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

PTSD

The Veteran contends that his PTSD caused more severe symptomatology than that contemplated by the disability ratings assigned. The Veteran's PTSD is currently staged as follows: 30 percent disabling prior to September 8, 2014; and 50 percent disabling from September 8, 2014, forward. As indicated above, the terms of the JMPR limit the issue on appeal to entitlement to an initial disability rating prior to September 8, 2014. See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency.").

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 



A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in October 2011, and therefore, the claim is governed by DSM-IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). In this case, however, DSM-IV was in use during the majority of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 




Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013). 

A May 2010 VA mental health treatment record reflects that the Veteran was formally discharged from mental health treatment due to non-compliance. The VA clinician indicated that the Veteran had not been active in treatment since April 2008 and had not responded to correspondences that he contact the treatment facility for additional treatment. 

In a June 2010 statement, the Veteran reported nightmares, sweating spells, anger, anxiety, and guilt. The Veteran also reported being awakened on several occasions because he was choking his wife, which resulted in them sleeping in separate bedrooms. The Veteran indicated that he did not "have any significant problems [due to his PTSD] until [he] retired due to [his] health, and started reflecting on [his] life." The Veteran reported that he contemplated suicide, but that his religion stops him from following through with his thoughts. 

Upon VA examination in August 2010, the Veteran reported nightmares, chronic sleep impairment, depressed and anxious mood, irritability, and a restricted range of affect. The Veteran also reported having difficulty feeling comfortable in groups of people" and "there were a couple of times that he ha[d] serious suicidal thoughts." The Veteran reported a "great" marriage to his wife of 42 years and frequent contact with his children and grandchildren. The Veteran also reported having good friends and being active in his church community. The VA examiner noted: a clean, casual, neatly-groomed appearance; a cooperative and friendly attitude; a normal affect; intact cognition; orientation in all spheres; normal thought process and thought content; normal memory; good impulse control; and adequate insight and judgment. The VA examiner denied the presence of delusions, hallucinations, obsessional behaviors, inappropriate behavior, and suicidal or homicidal ideations. Following examination, the VA examiner indicated that the severity of the PTSD resulted in transient or mild symptoms that decrease work efficiency and an inability to perform occupational tasks only during periods of significant stress. The VA examiner assigned a GAF score of 65. 

In a March 2011 statement, the Veteran reported nightmares, sweating and crying spells, insomnia, and decreased interest in social activities. The Veteran also reported difficulty remembering names of close friends and relatives, a lack of personal hygiene, an inability to complete tasks, a lack of interest in pleasurable activities, and suicidal ideation. 

Upon VA examination in April 2011, the Veteran reported nightmares, feelings of detachment, hypervigilance, difficulty falling asleep most nights, moderate irritability, and occasional flashbacks. The Veteran reported a good family relationship, which "brings the greatest joy in his life." The Veteran also reported being active in his church community and attending his grandchildren's sporting and extra-curricular activities. The VA examiner noted:  a clean, casual, neatly-groomed appearance; a normal speech pattern; a cooperative and friendly attitude; a restricted affect; an anxious mood; intact cognition and memory; orientation in all spheres; normal thought content and thought process; good impulse control without episodes of violence; and adequate insight and judgment. The VA examiner denied the presence of chronic sleep impairment, delusions, hallucinations, obsessional behaviors, inappropriate behavior, and suicidal or homicidal ideations. Following examination, the VA examiner opined that the severity of the Veteran's PTSD is "essentially the same" since he stopped seeking treatment in 2008. The VA examiner assigned a GAF score of 60. The VA examiner noted, however, that the Veteran reported his belief that the Government is trying to wait until he dies before awarding a higher disability rating. The VA examiner noted that the Veteran "did not make a statement being homicidal or suicidal. This, however, is an ominous statement that in [the VA examiner's] opinion is a means by which to push for an increase in service related disabilities." 

In a May 2011 statement to his Congressman, the Veteran reported worsening of his symptoms. The Veteran reported "aggressively avoid[ing] any social interactions whenever possible," increased nightmares, crying spells, and persistent anger. 

In a June 2011 statement, the Veteran reported worsening of his symptoms, including nightmares, sweating and crying spells, and suicidal and homicidal ideations. The Veteran indicated that he has withdrawn from social activities, including those at his church. See also October 2011 Statement. 

Upon VA examination in August 2011, the Veteran reported a depressed mood, difficulty falling asleep, irritability, hypervigilance, and decreased interest in pleasurable activities. The Veteran reported an "okay" relationship with his wife of 43 years. The VA examiner indicated that the Veteran experienced chronic sleep impairment, disturbances of motivation and mood, and difficultly in establishing and maintaining effective work and social relationships. The VA examiner further indicated that the Veteran demonstrated fairly good insight and judgment, and denied suicidal ideation. Following examination, the VA examiner noted that the Veteran had increased irritability, labile mood, and daily nightmares. The VA examiner indicated that the severity of the Veteran's PTSD resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. The VA examiner assigned a GAF score of 55.

A March 2013 private general medical treatment record reflects that the Veteran reported "fairly severe" PTSD. The private physician, an internal medicine physician, noted a depressed mood, marked diminished interest and pleasure, mood swings, sleep disturbances, and frequent nightmares. 

In March 2013, the Veteran resumed mental health treatment with a VA psychologist. At that time, the Veteran identified social isolation and nightmares as the key symptoms. The Veteran denied suicidal and homicidal ideations. The VA clinician noted: good grooming and hygiene; a cooperative attitude; a neutral mood; an appropriate and variable affect; a speech pattern that was relevant and spontaneous; a logical and goal-directed thought process; relevant thought content; clear sensorium; and good insight. The VA clinician assigned a GAF score of 58. 

Additional VA treatment records dated between April 2013 and August 2014 reflect similar symptoms with varying intensity. Despite the Veteran's reported fluctuations of symptom intensity, the VA clinician's descriptions of the Veteran's presentation remained consistent: good grooming and hygiene; a cooperative attitude; an appropriate and variable affect; a speech pattern that was relevant and spontaneous; a logical and goal-directed thought process; relevant thought content including no suicidal or homicidal ideations; clear sensorium; and good insight. 



The only deviation was in the Veteran's mood. While was most often described as neutral, the VA clinician noted a depressed mood in June 2013 and a cheerful mood in July 2014. Of note, however, is an August 2014 VA treatment record that reflects the Veteran reported an episode of violent behavior with a man who was actively provoking the Veteran. GAF scores assigned during this period include 50 (June 2013), 55 (April 2013, May 2013, June 2013, July 2013, August 2013), and 60 (September 2013). By November 2013, the VA clinician had transitioned to the DSM-5, and GAF scores were no longer assigned. 

In May 2014, the VA psychologist referred the Veteran for consideration of adding medication to the Veteran's treatment regimen. At that time, the Veteran reported symptoms of low mood, anhedonia, weight gain, insomnia, low energy, social isolation, excessive guilt, psychomotor agitation, and amotivation. The Veteran reported death wishing, but denied suicidal or homicidal ideation. The Veteran also reported developing a habit of checking doors at night due to a mistrust of others. The Veteran reported "good marital and supportive relationship" with his wife of 46 years, siblings, and adult children. Upon examination, the VA clinician indicated that the Veteran was alert and oriented in all spheres, and demonstrated: a cooperative attitude; reasonable behavior; a speech pattern of normal rate and rhythm; depressed mood; normal and coherent thought process with no unusual thought content and no perceptual disturbances; intact memory; and good insight and judgment. Additional VA treatment records by the same VA clinician dated through August 2014 reflect similar symptoms with varying intensity. Despite the Veteran's report of fluctuating symptoms, the VA clinician's descriptions of the Veteran's mental state remained fairly consistent across this period. 

Collectively, the VA treatment records reflect symptoms of apathy and amotivation, depressed mood, anxiety, and difficulty sleeping. These treatment records also reflect that the Veteran was socializing with family members, completing projects pertaining to veterans through his church, writing a book about his military experiences, and enjoying playing music. These treatment records also consistently reflect that the Veteran reported death wishing, but denied suicidal and homicidal ideations. 

In correspondence received by the Lincoln RO on September 8, 2014, the Veteran through counsel filed a "new" claim for an increased disability rating. Included with this correspondence are lay statements from the Veteran and his wife detailing symptoms of nightmares, sweating spells, and hypervigilance. In addition, the Veteran discussed the need to sleeping apart from his wife due to concern that he might physically hurt her during one of his nightmares. 

As a result of the September 8, 2014 correspondence, the Veteran was afforded a new VA examination, which occurred in November 2014. Upon VA examination, the Veteran reported a depressed mood, difficulty falling asleep, irritability, anxiety, hypervigilance, social isolation, and decreased interest in pleasurable activities. The Veteran reported an "okay" relationship with his wife. The VA examiner indicated that the Veteran experienced chronic sleep impairment, disturbances of motivation and mood, and difficultly in establishing and maintaining effective work and social relationships. The VA examiner further indicated that the Veteran was alert and oriented in all spheres and demonstrated: a clean and casual appearance; a pleasant and cooperative attitude; intact attention and concentration; an angry mood; intact memory; and intact insight and judgment. The VA examiner indicated that the severity of the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity. On the basis of this examination report, the Veteran's disability rating was increased to 50 percent, effective September 8, 2014. 

In addition to the evidence discussed above, the Board has considered the prior Board and Court decisions. In an April 2012 decision, the Board denied entitlement to an increased disability rating in excess of 30 percent. Specifically, the Board found that the Veteran's PTSD was "shown to have been manifested by symptoms that include sleep impairment, irritability, depression, sleep difficulties, nightmares, hypervigilance, and an exaggerated startle response; but not occupational and social impairment with reduced reliability and productivity." 

In an August 2013 Memorandum decision, the Court vacated the April 2012 Board decision. The Court indicated that the "Board erred in categorically rejecting [the Veteran's] lay statements regarding [his] symptoms ... as 'not competent'." See e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Court then remanded the matter to the Board for adjudication consistent with the Court's order. 

In a March 2014 decision, the Board again denied entitlement to an increased disability rating in excess of 30 percent. In arriving at its finding and conclusion, the Board noted that while the Veteran is competent to provide evidence of observable symptoms, he was not a credible historian. The Board noted several inconsistencies in statements made to VA examiners and statements made in furtherance of the appeal. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran). As a result, the Board found the Veteran's lay statements to be less probative and outweighed by the assessments made by VA examiners. 

In a November 2014 JMR, the Court vacated the March 2014 Board decision. The Court noted that the Board acknowledged the Veteran's lay assertions of his symptomatology, but found him to be a not a credible historian. However, the Court indicated that the Board failed to provide an adequate statement of reasons and bases in finding the Veteran not credible. The Court then remanded the matter to the Board for adjudication consistent with the Court's order. 

In a February 2015 decision, the Board again denied entitlement to an increase disability rating in excess of 30 percent prior to September, 2014. In arriving at its finding and conclusion, the Board found the Veteran to not be a credible historian. As a result, the Board found the Veteran's lay statements to be less probative and outweighed by the assessments made by VA examiners.

In a March 2016 JMPR, the Court, in relevant part, partially vacated the February 2015 Board decision to the extent it denied entitlement to an increased disability rating in excess of 30 percent prior to September 8, 2014. Notably, the Court indicated that the Board failed to adequately analyze all of the Veteran's symptoms that may affect the level of occupational and social impairment. Most notably, the Court indicated the Board failed to adequately address the Veteran's reported suicidal ideations. The Court then remanded the matter to the Board for adjudication consistent with the Court's order.

After a review of all the lay and medical evidence, as well as the arguments advanced in support of the appeal, the Board finds that the evidence demonstrates entitlement to a 50 percent disability rating, but no higher, is warranted for the entire rating period on appeal, from May 10, 2010, to September 8, 2014. In this regard, while the Veteran's symptoms wax and wane across the relevant appeal period, the Board finds that the evidence, when viewed as a whole, demonstrates a consistent disability picture that more closely approximates a 50 percent disability rating. 

In weighing the evidence, the symptomatology associated with the Veteran's PTSD more closely approximately occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran's PTSD has been noted to be uniformly manifested in symptoms of depressed mood, anxiety, suspiciousness, hypervigilance, chronic sleep impairment, nightmares, sweating and crying spells, amotivation, anhedonia, and socially isolative behaviors. 

The preponderance of the evidence is against a finding that the criteria for a disability rating in excess of 50 percent for the Veteran's PTSD have been met at any point during the relevant appeal period. Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish or maintain effective relationships. A 70 percent disability rating is not warranted for any time during the relevant appeal period. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence does not establish that the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning. 38 C.F.R. § 4.126(a). 

The Veteran has been retired from full-time employment and has not attended school during the entirety of the appeal period. To the extent, however, that these areas both require adequate social interaction and cognitive functioning, the Board has considered the Veteran's symptomatology as it relates to these areas. With respect to cognitive functioning, the Veteran does not experience a deficiency in this area. The Veteran reported difficulty remembering the names of relatives and close friends. See March 2011 Statement. However, VA treating clinicians and examiners across the appeal period have consistently described the Veteran's cognitive functioning as intact without evidence of disorientation, memory loss, or impaired abstract thinking. Therefore, while the Veteran has described occasions of mild memory loss, this description is outweighed by the clinical evidence and does not rise to the level of a deficiency contemplated by a 70 percent disability rating. 


The Veteran experiences a deficiency in social functioning. Throughout the appeal period, the Veteran has described a decreasing desire to socialize with individuals outside his family. While at times the Veteran reported being active in his church community and with community veterans groups, at other times, he has reported being essentially a recluse or social hermit. 




However, the Veteran does not experience a deficiency in the area of family relations. Throughout the appeal period, VA clinicians and examiners have noted the Veteran's positive relationship with his wife, siblings, adult children, and grandchildren. The Veteran frequently interacts with his family, including attending his grandchildren's sporting and extracurricular activities. The Veteran reports that due to the aggressive reactions to nightmares in the past, he now sleeps in another room from his wife, which has caused grief and marital strife. However, despite this issue, the Veteran and his wife have maintained a positive and supportive marriage for almost 50 years. 

The Veteran does not experience a deficiency in the area of judgment. Throughout the appeal period, VA clinicians and examiners have noted the Veteran has demonstrated intact and good judgment. 

With respect to the area of thinking, the Veteran does not experience a deficiency in the area of thought process. Throughout the appeal period, VA clinicians and examiners have consistently described the Veteran's thought process as linear, coherent, and goal-directed. The Veteran has indicated that at times he participates in "crazy talking, singing and carrying on." See March 2011 Statement. However, no VA clinician or examiner has indicated any alterations in thought process, including circumstantial, circumlocutory, tangential, or loose association of thoughts. Therefore, the preponderance of the evidence is against a finding of a deficiency in thought process. 

Resolving all reasonable doubt in favor of the Veteran, however, the Veteran experiences a deficiency in thought content. Notably, the Veteran has reported in several correspondences that he experiences passive suicidal thoughts, which have been categorized by VA clinicians as death wishing. In addition, on at least one occasion, the Veteran reported homicidal ideation. In all of these correspondences and as reflected in VA treatment records and examination reports, the Veteran reported a strong religious faith and familial support system that has prevented him from taking action on his thoughts. Accordingly, the VA clinicians and examiners have documented the absence of suicidal and homicidal ideation. In addition, VA clinicians have consistently indicated that the Veteran is a low risk for either harming himself or harming others. Nevertheless, despite the strong support network preventing action, the evidence establishes the presence of altered thought content. 

The Veteran does not experience a deficiency in the area of mood. Throughout the appeal period, the Veteran has reported a depressed, anxious, and angry mood. These descriptions have been endorsed by VA clinicians and examiners across the appeal period. This altered mood has contributed to additional symptoms of amotivation and anhedonia and relate to his decreased desire to socialize with others. However, additional evidence establishes that the Veteran enjoys hobbies, including writing and playing music, and frequently socializes with family members. Specific to mood, the criteria for a 70 percent disability rating list near-continuous depression affecting the ability to function independently, appropriately, and effectively; and neglect of personal appearance and hygiene as guideposts of severity that would warrant such a rating. While the Veteran has indicated that at times he neglects his personal appearance and hygiene, all VA clinicians and examiners have described the Veteran has demonstrating good personal hygiene and presenting with a clean appearance. In addition, while the Veteran experiences near-continuous depression, there is a lack of evidence demonstrating that this depression prevents him from functioning independently and appropriately. Therefore, the preponderance of the evidence is against a finding that the Veteran's altered mood warrants a 70 percent disability rating. 

In addition to the areas specifically listed under the criteria for a 70 percent disability rating, the Board finds that the evidence establishes that the Veteran does not experience deficiencies in other areas, such as attitude, perception, speech, and insight. The Veteran's attitude has been consistently described as cooperative; there is no evidence of a hostile, withdrawn, or preoccupied demeanor. There is no evidence of altered perception, such as delusions, hallucinations, or psychoses. The Veteran's speech pattern has been consistently described as normal; there is no evidence of alterations in tone, rhythm, or rate. Finally, his insight has been consistently described as intact or good. 

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's PTSD does not manifest in an occupational and social impairment with deficiencies in most areas at any point during the relevant appeal period. Based on the above, the Board finds that the symptomatology associated with the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent rating. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 

The Board has considered the GAF scores assigned during the relevant appeal period. However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned. Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record. See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994). Almost all of the GAF scores assigned to the Veteran's psychological profile prior to the transition to DSM-5 range between 55 and 60. While a GAF score of 50 was assigned in June 2013, a GAF score of 65 was assigned in August 2010. GAF scores between 51 and 60 represent moderate symptoms. Therefore, the GAF scores assigned to the Veteran's psychological profile during the relevant appeal period are consistent with a 50 percent disability rating. 

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran. Layno, 6 Vet. App. 465. However, while these assertions are probative, they are not dispositive in and of themselves, and must also be weighed in view of clinical data recorded by medical professionals who are specifically tasked to review such mental impairment. For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a disability rating of 50 percent for the Veteran's PTSD for the entire rating period on appeal from May 10, 2010, to September 8, 2014. The Board further finds that the preponderance of the evidence is against an increased disability rating in excess of 50 percent at any point during the relevant appeal. As the preponderance of the evidence is against that portion of the claim for an increased disability rating in excess of 50 percent, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for PTSD, bilateral hearing loss, and tinnitus. 

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested in anxiety, depressed mood, anger, irritability, hypervigilance, nightmares, crying spells, amotivation, and difficulty in establishing and maintaining effective work and social relationships. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. All of the symptomatology associated with the Veteran's PTSD is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443. There remains no symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate rating to assign during the relevant appeal period. 
 
The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. Id.

If a veteran does not meet the schedular requirements for consideration of entitlement to a TDIU, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered the veteran unable to secure and follow substantially gainful employment. If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration. See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). However, the Director's extraschedular determination under 38 C.F.R. § 4.16(b) does not amount to a medical opinion and is not controlling on the Board's disposition of a claim. Wages v. McDonald, 27 Vet. App. 233, 236 (2015). The Director's decision denying or awarding an extraschedular rating "is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence. It is simply a decision that is adopted by the RO and reviewed de novo by the Board." Id. at 239; see also Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996); Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment. In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (including, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore, 21 Vet. App. at 218. Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib, 733 F.3d at 1354; 38 C.F.R. § 4.16(a); see also Floore, 26 Vet. App. at 381. 

The Veteran first expressly raised the issue of entitlement to a TDIU in January 2015. In March 2015, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. At that time, the Veteran indicated that his PTSD, bilateral hearing loss, and tinnitus all contributed to his unemployability. The Veteran also indicated that he became too disabled to work in July 2003. 

In a March 2014 decision, the Board found that the Veteran had "not submitted evidence of unemployability, or claimed to be unemployable due to [his] PTSD." Accordingly, the Board found that an implied claim of entitlement to TDIU had not been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the March 2016 JMPR specifically indicated the issue of entitlement to a TDIU prior to September 8, 2014, was part and parcel with the increased rating claim, and was also remanded by the Court's order. Id. As discussed above, the issue of entitlement to a TDIU from September 8, 2014, forward, was abandoned and not considered part of the instant appeal. See Carter, 26 Vet App. 534, 541.

The Veteran's service-connected disabilities prior to September 8, 2014, do not meet the schedular criteria for consideration of a TDIU. The Veteran is service connected for PTSD, rated as 50 percent disabling as adjudicated above, bilateral hearing loss, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling. The combined evaluation of the Veteran's service-connected disabilities is 60 percent. See 38 C.F.R. § 4.25. As the Veteran did not have a single disability rated at least 60 percent disabling or a combined disability evaluation of at least 70 percent disabling, the Veteran does not meet the schedular requirements for consideration of a TDIU. 

After a review of all the lay and medical evidence, the Board further finds that that the preponderance of the evidence is against referral to the Director of the Compensation Service for consideration of a TDIU on an extraschedular basis. In this regard, the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities. 

Upon VA examination in August 2010, the VA examiner noted that the Veteran was not working following medical retirement in 2002. The VA examiner specifically noted that the Veteran retired due to his back problems. Following examination, the VA examiner opined that the severity of the Veteran's PTSD resulted in transient or mild symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

Upon VA examination in April 2011, the VA examiner noted that the Veteran was not working following medical retirement in 2002. The VA examiner specifically noted that the Veteran retired due to his back problems. Following examination, the VA examiner opined that the severity of the Veteran's PTSD resulted in intermittent periods on an inability to perform occupational tasks with an associated decrease in work efficiency. 

Upon VA examination in August 2011, the VA examiner noted that the Veteran stopped working in 2002. Following examination, the VA examiner opined that the severity of the Veteran's PTSD resulted in an occasional decrease in work efficiency and intermittent periods on an inability to perform occupational tasks, although generally functioning satisfactorily. 

In consideration of all the lay and medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities prior to September 8, 2014. All three VA examiners during the appeal period expressed an opinion regarding the severity of the Veteran's PTSD as resulting in, at most, intermittent periods of an inability to perform occupational tasks. There is no evidence of record indicating that the Veteran's hearing loss or tinnitus, solely or in combination with his PTSD, precluded employment prior to September 8, 2014. Additionally, the Veteran did not contend that he was unemployable or present lay evidence of unemployability prior to September 8, 2014. Accordingly, the Board finds that referral to the Director of Compensation Service for extraschedular consideration of entitlement to a TDIU is not warranted. 

For these reasons, the Board finds that the weight of the competent and credible evidence demonstrates that the criteria for a TDIU prior to September 8, 2014, have not been met, to include consideration of whether referral for entitlement to a TDIU on an extraschedular basis is warranted. As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, from May 10, 2010, to September 8, 2014, for the service-connected PTSD is granted. 

Entitlement to a TDIU prior to September 8, 2014, is denied. 




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


